DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 3/8/2022, for application 16/200,103 has been entered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment and RCE filed on 3/8/2022.
Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Kelly H. Hale  (Reg. No. 36,542) on March 18, 2022.  During the telephone conference, Mr. Hale has agreed and authorized the Examiner to amend Claims 1 and 12.
Claims
Replacing Claims 1, 3, 10-12, 14, and 19 as following:
Claim 1:	(Currently amended) A method for execution by a processing module of one or more computing devices of a storage network, the method comprises: 
receiving, at the processing module, a first signature contribution request, wherein the first signature contribution request includes a payload, wherein the payload includes error encoding parameters for a storage network storage vault; 
logging, by the processing module, the first signature contribution request, wherein the logging includes a timestamp for the first signature contribution request; 
determining, by the processing module, whether the timestamp of the first signature contribution request falls within the time threshold of a timing template, wherein the timing template comprises a time threshold for consecutive signature contribution requests; 
when the timestamp of the first signature contribution request does not fall within the time threshold of the timing template, outputting, by the processing module, a first signature contribution request rejection message; when the timestamp of the first signature contribution request falls within the time threshold of the timing template, 
determining, by the processing module, based on an analysis of the payload, whether the first signature contribution request does not conflict with a functionality template, wherein a functionality template comprises one or more function parameters for sharing data associated with a signature contribution request; 

when the first signature contribution request 

Claim 12:	(Currently amended) A computer readable memory device comprises: 
at least one memory section that stores operational instructions that, when executed by a processing module of a computing device of a storage network, causes the one computing devices to: 
receive a first signature contribution request, wherein the first signature contribution request includes a payload, wherein the payload includes registry information; 
log the first signature contribution request in a log, wherein the log includes a timestamp for the first signature contribution request;
determine whether the timestamp of the first signature contribution request falls within the time threshold of a timing template, wherein the timing template comprises a time threshold for consecutive signature contribution requests;
when the timestamp of the first signature contribution request does not fall within the time threshold of the timing template, outputting a first signature contribution request rejection message; 

when the first signature contribution request does not conflict with the functionality template, retrieve a key share based on sharing function parameters and outputting a signature result; and
when the first signature contribution request conflicts with the functionality template, output a second signature contribution request rejection message.  

Examiner's Statement of reason for Allowance
Claims 1-6, 9-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and computer readable memory device in which the method begins by a processing module of a dispersed storage network (DSN) receiving a signature contribution request and payload, logging the request and determining whether a timestamp for the request substantially matches a timing template. When the timestamp for the request substantially matches the timing template the method continues with the processing modules determining whether the request substantially 
The closest prior art, as previously recited, Coan (US20100180116), Toomey (US20050108551), and Koike (US20110118861), are also generally directed to various aspects of signature contribution requests and timestamps.  However, none of Coan, Toomey, and Koike teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 12.  For example, none of the cited prior art teaches or suggest the steps of receiving, at the processing module, a first signature contribution request, wherein the first signature contribution request includes a payload, wherein the payload includes error encoding parameters for a storage network storage vault; logging, by the processing module, the first signature contribution request, wherein the logging includes a timestamp for the first signature contribution request; determining, by the processing module, whether the timestamp of the first signature contribution request falls within the time threshold of a timing template, wherein the timing template comprises a time threshold for consecutive signature contribution requests; when the timestamp of the first signature contribution request falls within the time threshold of the timing template, determining, by the processing module, based on an analysis of the payload, whether the first signature contribution does not conflict with a functionality template, wherein a functionality template comprises one or more function parameters for sharing data associated with a signature contribution request; when the first signature contribution request does not conflict with the functionality template, retrieving, by the processing module, a key share based on sharing function parameters and outputting a signature result; and when the first signature contribution request conflicts with the functionality template, outputting, by the processing module, a second signature contribution request rejection message.  
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439